                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DION JOHNSON,                                     :
                                                  :
                               Plaintiff,         :           CIVIL ACTION NO. 19-4960
                                                  :
       v.                                         :
                                                  :
CHESTER COUNTY PRISON;                            :
DIRECTOR ROBERTS; CO WHITE                        :
SHIELD NO. 608; CO JOHN DOE                       :
SHIELD NO. 984; CO HAWTHORNE                      :
SHIELD NO. 777; and CO TOMKNSON                   :
SHIELD NO. 1077,                                  :
                                                  :
                               Defendants.        :

                                             ORDER

       AND NOW, this 24th day of January, 2020, after considering the application for leave to

proceed in forma paupers, complaint, and prisoner trust fund account statement filed by the pro se

plaintiff, Dion Johnson (Doc. Nos. 1–3); and for the reasons set forth in the separately filed

memorandum opinion, it is hereby ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 1) is GRANTED

and the plaintiff has leave to proceed in forma pauperis;

       2.      Dion Johnson, #NT-4282, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The court directs the

superintendent of State Correctional Institution – Houtzdale or other appropriate official to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Johnson’s inmate

account; or (b) the average monthly balance in Johnson’s inmate account for the six-month period

immediately preceding the filing of this case. The superintendent or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this order to the clerk of
court with a reference to the docket number for this case. In each succeeding month when the

amount in the plaintiff’s inmate trust fund account exceeds $10.00, the superintendent or other

appropriate official shall forward payments to the clerk of court equaling 20% of the preceding

month’s income credited to Johnson’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case;

       3.      The clerk of court is DIRECTED to SEND a copy of this order to the

superintendent of State Correctional Institution – Houtzdale;

       4.      The complaint (Doc. No. 2) is DEEMED filed;

       5.      The complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and for the failure to state a claim pursuant to

28 U.S.C. § 1915(e)(2)(B); and

       6.      The plaintiff may file an amended complaint within thirty (30) days of the date of

this order. Any amended complaint shall not name the Berks County Prison as a defendant,

because the court has dismissed that defendant with prejudice. Any amended complaint must

identify all defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint and shall state the basis for the plaintiff’s claims against each

defendant. The amended complaint shall be a complete document that does not rely on the initial

complaint to state a claim. When drafting his amended complaint, the plaintiff should be mindful

of the court’s reasons for dismissing his claims in the complaint as explained in the court’s

separately filed memorandum opinion. Upon the filing of an amended complaint, the clerk of court

shall not make service until so ordered by this court;




                                                 2
       7.      The clerk of court is DIRECTED to send the plaintiff a blank copy of the court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number. The

plaintiff may use this form to file his amended complaint if he chooses to do so; and

       8.      If the plaintiff fails to file an amended complaint in accordance with this order, the

court may dismiss this case without further notice for the failure to prosecute.


                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.




                                                 3
